Citation Nr: 0715584	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-34 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected shell fragment wound, lateral aspect, right 
knee with retained foreign body in calf.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1969 and is in receipt of the Purple Heart.  The veteran is 
also reported to have had 3 years, 10 months, and 23 days of 
prior service.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in July 2006.  
This matter was originally on appeal from a September 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

During the course of the remand, the Appeals Management 
Center (AMC) issued an October 2006 rating decision that 
increased the disability evaluation assigned for the 
veteran's shell fragment wound (SFW), lateral aspect, right 
knee with retained foreign body (RFB) in calf, from 0 percent 
to 10 percent effective January 24, 2002, the date the 
veteran's increased rating claim was received.  The AMC also 
continued to deny the veteran's claims of entitlement to 
service connection for hypertension and the residuals of a 
cerebrovascular accident.      

As a result of the October 2006 rating decision that granted 
a compensable evaluation for the above-referenced right knee 
disability, the issue of entitlement to a compensable 
evaluation based on multiple noncompensable disabilities 
under the provisions of 38 C.F.R. § 3.324 is deemed moot and 
will not be discussed in the current appeal.    

The Board also observes that the veteran submitted statements 
in November 2006 and April 2007 wherein he references his 
prior claims for left ear hearing loss and perforated ear 
drums; however, those claims were denied by the Board in its 
July 2006 decision and the veteran did not appeal the July 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  Thus, the July 2006 Board decision 
became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  As the issues pertaining to left ear 
hearing loss and perforated eardrums have already been denied 
by the Board, they are outside the scope of this appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
current residuals of shell fragment wounds (SFWs) to the 
right knee are manifested by symptomatology that causes no 
more than moderately severe disability of Muscle Group XIV; 
there is no objective evidence of record of nerve, bony, or 
vascular involvement, or of other functional loss 
attributable to the in-service injury.  

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension or any residuals 
of his cerebrovascular accident are related to his military 
service or manifested to a compensable degree within a year 
of discharge.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for shell fragment wound, lateral aspect, right knee with 
retained foreign body in calf, have been approximated.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7,  4.14, 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2006). 

2.  Hypertension was not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

3.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated by active military service; nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	July 2006 Board Remand and The Veterans Claims 
Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  Specifically, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits and an increased 
evaluation for his service-connected disability.  The RO also 
described the type of evidence that would support his claims, 
advised the veteran regarding what type of evidence it would 
obtain or make reasonable efforts to obtain on his behalf, 
and explained that VA needed information from the veteran 
regarding any treatment he had received for his claimed 
conditions.  The RO further asked the veteran to tell them 
about any additional evidence that he wanted VA to attempt to 
obtain on his behalf and requested that the veteran send the 
information describing additional evidence or send the 
evidence itself to the RO by March 4, 2002.  Thus, the 
veteran was essentially asked to provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2006).  Moreover, the RO explained to the veteran 
that he may lose money if he took more than one year to send 
the requested information and evidence and his claim was 
granted because VA would not be able to pay him back to the 
date he filed his claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that the 
February 2002 letter satisfied VCAA notice requirements with 
respect to the veteran's claims.  

The Board additionally observes that the RO provided the 
veteran with a copy of the September 2002 and October 2006 
rating decisions, the October 2003 Statement of the Case 
(SOC), and the October 2006 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  Furthermore, multiple 
follow-up duty to assist letters were sent to the veteran 
from April 2002 to August 2006 and neither the veteran nor 
his representative contends any notice deficiency with 
respect to the issues on appeal.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA joints examination in May 2002 and a VA 
muscles examination in September 2006.  The Board has 
reviewed the September 2006 VA muscles examination report and 
finds that it is adequate for rating purposes and 
substantially complies with the July 2006 Board Remand Order.  
It is also noted that the veteran's available service medical 
records, VA treatment records dated from January 1998 to 
January 2003, and private treatment records dated in January 
1998 are of record.  The Board further observes that earlier 
treatment records and VA examination reports are associated 
with the claims folder.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its July 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


II.	Increased Evaluation for Shell Fragment Wound of the 
Right Knee

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints, and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  38 C.F.R. §§ 4.44, 4.45 (2006).

Muscle group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2006).   

Provisions of 38 C.F.R. § 4.56 (2006) that are applicable to 
the veteran's increased rating claim are as follows:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.



Analysis

The veteran's service-connected SFW, lateral aspect of the 
right knee with retained foreign body in calf is currently 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.73, Diagnostic Codes 7805-5314 (2006).  Under Diagnostic 
Code 5314, a 10 percent disability rating is assigned for 
moderate impairment resulting from injury to muscle group 
XIV, which is the anterior thigh group.  Id.  The functions 
of this muscle group are extension of knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial (Maissat's) band, acting with XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee movement.  The muscles involved 
include the sartorius, the rectus femoris (quadriceps), the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  

In order for the veteran to receive the next higher 
disability rating of 30 percent for his muscle disability, 
the medical evidence must show that it more closely 
approximates moderately severe impairment of muscle group 
XIV.

In regard to the original injury, the Board notes that the 
veteran's service medical records contain little information 
regarding the occurrence of the injury at issue.  A July 1969 
service medical record reveals that the veteran suffered a 
shell fragment wound to the right knee and the December 1969 
separation examination report notes that the veteran had a 
history of fragment wound to the right knee with no sequelae 
at that time.  No other notations in the service medical 
records regarding the veteran's shell fragment wound are 
apparent.  

It is also noted that a September 1970 VA radiological report 
of the veteran's right knee and calf showed numerous small 
metallic fragments within the lateral aspect of his calf, 
which is dated approximately nine months after separation.  

The Board further observes that the September 2006 VA muscles 
examiner provided a medical history of the muscle injury in 
his examination report based on interview and examination of 
the veteran and review of the claims folder.  In reporting 
the veteran's medical history, the muscles examiner wrote 
that the veteran suffered an injury to the vastus lateralis 
muscle by a high velocity shrapnel missile in May 1969 while 
serving in Vietnam.  The muscles examiner also noted that 
shell fragments were initially removed from the injury site 
in the field; however, the veteran was subsequently 
hospitalized for 30 days and was unable to return to duty or 
had limited duty for 60 days following the injury.  The 
muscles examiner further wrote that the veteran's in-service 
injury was not a through and through injury, was not 
initially infected before healing, and did not have 
associated bone, nerve, vascular or tendon injuries.  The 
muscles examiner then diagnosed the veteran with a high 
projectile injury with history of shrapnel injury to the 
right leg, which indicates that he found the veteran's report 
of medical history credible when considered with the evidence 
contained in the claims file.

In regard to current residuals of the in-service muscle 
injury, the Board notes the veteran reported current pain 
associated with his muscle injury but denied decreased 
coordination, increased fatigability, weakness, uncertainty 
of movement, or other symptoms as well as flare-ups of muscle 
injury residuals at the September 2006 VA muscles 
examination.  The September 2006 muscles examiner noted that 
the veteran's vastus externus muscle of the right thigh 
objectively demonstrated a muscle strength of 3 out of 5 and 
tissue loss on physical examination.  The muscles examiner 
also indicated that the veteran showed intermuscular scarring 
at the right lateral knee and found that the veteran's 
associated pain occurred with daily activities resulting in 
moderate impairment in functioning.  The muscles examiner 
additionally wrote that the veteran had no residual nerve 
damage, tendon damage, bone damage, and muscle herniation 
associated with his muscle injury and no joint motion was 
limited by muscle disease or injury.  The muscles examiner 
further noted that the veteran exhibited loss of deep fascia 
or muscle substance explaining that a small rise where the 
laceration occurred was visible by inspection and easily 
depressed at the right knee.  

In consideration of the foregoing, it is noted that the 
medical evidence reveals current manifestations of pain that 
causes moderate impairment in functioning, tissue loss, 
decreased muscle strength and resistance in the injured 
muscle (i.e., 3/5 of the vastus externus), intermuscular 
scarring at the right lateral knee, loss of deep fascia or 
muscle substance at the right knee where the original 
laceration occurred, and decreased mobility in occupational 
activities associated with the veteran's muscle injury.  

In regard to the history of the original wound and its 
treatment, the Board again acknowledges that the available 
medical evidence is limited.  While it is clear that the 
veteran did not sustain a through and through wound in 
service from a small high-velocity missile based on the 
findings articulated in the September 2006 VA muscles 
examination report, it is less clear whether the veteran's 
in-service wound may be appropriately characterized as a deep 
penetrating wound resulting from a high-velocity missile.  
The nature and duration of the veteran's treatment following 
the wound is also undocumented.  However, the September 2006 
VA muscles examiner determined that the veteran had a high 
projectile shrapnel injury and found the veteran's report of 
having been hospitalized for 30 days with inability to return 
to duty for 60 days credible, as previously discussed.  The 
medical evidence also shows that the veteran had retained 
metallic fragments in his right leg approximately 9 months 
after discharge and has periodically complained of pain 
associated with the muscle injury affecting his right leg 
since service.  Thus, the nature of the original muscle 
injury when considered with its residuals suggests that the 
veteran may have sustained a deep penetrating wound and 
experienced a 30-day hospitalization for treatment for his 
original wound as it is consistent with the hardships of the 
veteran's Vietnam service and the record as a whole.    

Although the Board acknowledges that available service 
medical records provide limited information regarding the 
circumstances surrounding the veteran's original injury, it 
is clear that the evidence does not preponderate against the 
veteran when considering the evidence discussed above.  
Accordingly, the Board resolves the benefit of the doubt in 
the veteran's favor and finds that his muscle disability more 
closely approximates moderately severe impairment after 
considering the medical evidence of record describing the 
original injury and associated current residuals to include 
any additional limitation due to Deluca Factors.  38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the assignment of a 30 percent rating 
for the veteran's muscle disability is warranted in this 
case.  

The Board notes, however, that the veteran is not also 
entitled to the next higher rating of 40 percent as the 
medical evidence of record does not indicate that his current 
muscle injury residuals more closely approximates a severe 
impairment.  Moreover, the veteran does not contend that his 
muscle disability more closely approximates the criteria 
associated with a severe muscle disability.  
 
The Board has also contemplated the applicability of combined 
ratings in this case, i.e., for injury extending to other 
muscle groups, or for the assignment of increased or  
additional ratings in light of neurological, orthopedic, 
vascular, or other impairment in relation to the original  
injury; however, combined ratings are inapplicable in this 
case for reasons explained below.  38 C.F.R. §§ 4.14, 4.55 
(2006); see also Esteban v.  Brown, 6 Vet. App. 259 (1994).  

The medical evidence does not indicate that the veteran's 
original injuries involved damage to other muscle groups as 
such damage is not noted in the available service medical 
records or by any current medical examiner of record.  The 
medical evidence also does not show any neurological or 
vascular involvement as explained above.  Furthermore, there 
are no clinical findings of ankylosis, recurrent subluxation 
and lateral instability, genu recurvatum, impairment of the 
tibia and fibula, removal of symptomatic semilunar cartilage, 
limitation of right leg flexion or extension to a compensable 
degree, or semilunar dislocated cartilage with frequent 
episodes of locking, pain and effusion into the joint 
involving the right knee or leg such that separate 
compensable evaluations are warranted under applicable 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5263 (2006).  
  
Moreover, the Board notes that the medical evidence of record 
reveals the veteran's residual muscle injury scar is 
superficial, is not painful on examination, is not productive 
of limitation of motion, and covers an area less than 6 
square inches (39 sq. cm.).  There is also no indication in 
the clinical documentation of record that the veteran's 
residual scar is unstable or poorly nourished with repeated 
ulceration.  Thus, the veteran is not entitled to a separate 
compensable evaluation for the residual scar associated with 
his in-service muscle injury under the prior or amended 
schedule for rating skin disabilities.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006).  

While the veteran has reported that current residuals of his 
muscle disability adversely affect his employment as a 
security guard and the September 2006 examiner noted that the 
veteran's muscle disability resulted in decreased mobility 
that impacted the veteran's occupational activities, such has 
been contemplated in the currently assigned disability 
evaluation.  The Board notes that the evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the currently assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.


III.	Service Connection for Hypertension and a 
Cerebrovascular Accident 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  

Service Connection for Hypertension 

There is ample medical evidence of record showing that the 
veteran is currently diagnosed with hypertension as the 
veteran's VA and private treatment records from January 1998 
to December 2002 include multiple findings of hypertension.  
Nevertheless, the medical evidence of record does not 
indicate that the veteran's current hypertension is related 
to his military service.  His service medical records are 
absent any findings or reference to hypertension during 
service.  Indeed, the earliest clinical finding of 
hypertension is noted in January 1998, approximately 28 years 
after separation from service.  In this regard, it is noted 
that the lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
further observes that there is no medical opinion evidence of 
record linking the veteran's hypertension to his military 
service or the year following discharge.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim and an 
award of service connection on either a direct or presumptive 
basis is not warranted.
  

Service Connection for Residuals of a Cerebrovascular 
Accident

At the outset, the Board notes that the veteran has primarily 
contended that he is entitled to service connection for his 
cerebrovascular accident as secondary to his hypertension; 
however, service connection has not been established for 
hypertension for reasons explained above and the veteran does 
not contend that it is related to any service-connected 
disabilities.  Thus, service connection for the veteran's 
cerebrovascular accident is not available on a secondary 
basis.  The Board notes, however, that the veteran is still 
entitled to consideration as to whether his claimed 
cerebrovascular accident is otherwise related to service on a 
direct basis or on a presumptive basis as a chronic disease.  

The medical evidence clearly shows that the veteran suffered 
from a cerebrovascular accident as the veteran's VA and 
private treatment records reference the veteran's 
cerebrovascular accident that occurred in January 1998.  
Nevertheless, the medical evidence of record does not 
indicate that the veteran's cerebrovascular accident was 
related to his military service.  Indeed, service medical 
records are absent any findings or reference to a 
cerebrovascular accident during service and the earliest 
clinical finding of a cerebrovascular accident is noted in 
January 1998, which is approximately 28 years after 
separation from service.  The Board further observes that 
there is no medical opinion evidence of record linking the 
veteran's cerebrovascular accident to his military service or 
the year following discharge.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim and an 
award of service connection on either a direct or presumptive 
basis is not warranted.


In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's service connection claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 30 percent for service-
connected shell fragment wound, lateral aspect, right knee 
with retained foreign body in calf is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


